DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The Claims 1 and 17 recite amounts in wt%.  The instant disclosure recites percentages of water, ceramics and organic additives but does not recite weight or mass percentages.   Percentages are not defined or further disclosed. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 recites the limitation "the spray drying" in ln 2 and “the spray freeze granulation” in ln 3.  There is insufficient antecedent basis for these limitations in the claim.
Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 12/2/21, regarding the 112(a) rejection have been fully considered but they are not persuasive. Applicant argues that ‘It is submitted those skilled in the art would understand from applicant's specification that the percentages provided are in weight (“wt”) percent. As is known by those skilled in the art, percentage by weight or mass is always much easier to calculate when setting up an experiment since it does not matter whether some raw materials are solid and others liquid. This is confirmed by and clear from Example 1, which states “Bi2O3, Na2CO3, TiO2, water and grinding balls were weighed in a container” and ”…powder mixtures, the spray freeze granules and the BaTiO3 powder were weighed in different proportions (see Table 1) in containers” (emphasis added)‘.  However, the instant disclosure does not recite weight, mole or volume percent for the instantly claimed components.  Had the amounts of the disclosed Bi2O3, Na2CO3, TiO2 or water been listed in grams, weight percentages could have been calculated or considered but no amounts were disclosed.  Weight, mole and volume percent are all known and used in the art. The term “weighed” does not limit percentages to weight percent or mass percent. Note that in the publication of the instant disclosure, the term “weighed” is recited in para [0034], yet Table 1 in para [0034] recites molar ratios of BT to BNT.  Also see para [0110] of US 2002/0197461 A1 to Takaya where the term “weighed’ is used to measure mole and volume percentages.  The amount of water in claim 1 is not disclosed or defined in weight percent in the instant disclosure.   The rejection of claim 1 could be overcome by deleting the phrase claim 17.  The only disclosed percentage is the molar ratio of BT to BNT, which is not claimed. There is nothing in the original disclosure to indicate wt% as set forth in instant claim 17.
Therefore, the 112(a) rejection of claims 1 and 17 stands. 

The 112(d) rejection of claim 10 is moot because the claim has been canceled.

Applicant’s arguments, see pages 7-9, filed 12/2/21, with respect to Kusumi have been fully considered and are persuasive.  Kusumi does not teach or suggest freezing by spraying the suspension into a freezing medium.  Kusumi teaches immersing a container comprising the suspension into a larger vessel comprising the freezing medium. 
Therefore, the 103 rejection of claims 1, 5, 6, 8, 13 and 14 as obvious over Kusumi has been withdrawn. 
The 103 rejection of claim 7 as obvious over Kusumi in view of Haas has been withdrawn. 
The 103 rejection of claims 15 and 16 as obvious over Kusumi in view of Feltz has also been withdrawn. 
The 103 rejection of claim 10 as obvious over Kusumi is moot because the claim has been canceled. 

Allowable Subject Matter
Claims 5-8, 13-15, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, Kusumi, discloses a method of making a piezoelectric ceramic but does not teach or suggest spraying the suspension into a freezing medium as required by the newly amended claims.

Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        

/Matthew E. Hoban/Primary Examiner, Art Unit 1734